Cite as 2016 Ark. App. 27

                   ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-15-55


INDIA BISHOP                                       Opinion Delivered   January 20, 2016
                                APPELLANT
                                                   APPEAL FROM THE PULASKI
V.                                                 COUNTY CIRCUIT COURT,
                                                   THIRD DIVISION
                                                   [NO. 60-CV-14-38]
FARM BUREAU MUTUAL
INSURANCE COMPANY OF                               HONORABLE CATHLEEN V.
ARKANSAS, INC.                                     COMPTON, JUDGE
                   APPELLEE
                                                   REVERSED AND REMANDED



                                 BART F. VIRDEN, Judge

       India Bishop appeals the Pulaski County Circuit Court’s order awarding summary

judgment to Farm Bureau Insurance Company of Arkansas, Inc. We reverse and remand for

the entry of judgment consistent with this opinion.

                                            I. Facts

       On March 11, 2011, Ronnie Wardlaw decided to burn the grass in a ditch located near

the northwest corner of the 175-acre property owned by his ex-wife, India Bishop. Wardlaw

lost control of the fire, and it spread onto neighboring property owned by Charlotte Hardin.

The fire destroyed Bishop’s commercial property, which Bishop rented to a tenant who

operated a business (Lavender Bar) in the building. The fire also destroyed a building owned

by Hardin and rented by Troy Guthrey for his business, American Tire & Truck.1 At the time



       1
           Wardlaw also lived on Bishop’s property in a trailer home she owned, which was not
                                  Cite as 2016 Ark. App. 27

of the fire, Bishop held a current homeowner’s insurance policy issued by Farm Bureau

Mutual Insurance Company of Arkansas, Inc. (“Farm Bureau”). The declaration page of the

policy listed 310 Lavender Lane in Pine Bluff, Bishop’s home, as the insured property.

       Hardin and Guthrey filed a negligence suit against Bishop and Wardlaw. Farm Bureau

subsequently filed a complaint for declaratory judgment against Bishop, Hardin, Guthrey, and

Wardlaw. In the declaratory action, Farm Bureau stated that the policy did not cover damage

stemming from any incident that occurred away from Bishop’s residence premises, and that

the policy’s personal-liability coverage was specifically limited to incidents occurring within

five acres of the residence premises listed on the declaration page; therefore, Farm Bureau

requested that the circuit court declare that it owed no duty under the insurance policy to

defend or indemnify Bishop or Wardlaw for any losses claimed by Hardin and Guthrey.

       Bishop filed a separate answer in which she requested that the declaratory action be

dismissed. In her answer, Bishop stated that the policy contained ambiguous terms and that

the ambiguity precluded Farm Bureau from denying coverage. Farm Bureau followed up its

declaratory action by filing a motion for summary judgment against Bishop on July 30, 2014.

Bishop filed her response to the motion for summary judgment on August 19, 2014. Bishop

also requested that the court grant summary judgment in her favor.

       A hearing on the matter was held on October 16, 2014. At the hearing, Farm Bureau

argued that the policy did not cover the fire damage because the fire began at a location on

Bishop’s property that was not covered by the policy. Farm Bureau also argued that even if


       damaged in the fire.

                                              2
                                  Cite as 2016 Ark. App. 27

the property where the fire started was covered by the policy, the fire began as the result of

a business pursuit and therefore was excluded from coverage.

       In response, Bishop argued that the policy coverage was transitory, meaning that the

policy covered incidents that occurred away from the insured property. Bishop also argued

that the method of determining the parameters of the five-acre restriction was undefined;

therefore, the policy contained an ambiguous term, and the clause should be construed in her

favor. Bishop also argued that the business-pursuits exception was another source of

ambiguity within the policy and should also be construed in her favor.

       In an order dated October 21, 2014, the circuit court granted summary judgment to

Farm Bureau. In its order, the circuit court found that Farm Bureau owed no duty to defend

or indemnify Bishop or Wardlaw for damage to Hardin and Guthrey’s property. Bishop filed

a timely notice of appeal.2

       On appeal, Bishop argues that the circuit court erred in granting summary judgment

to Farm Bureau where genuine issues of material fact existed concerning its duty to indemnify

and/or defend Bishop against suit. Bishop also argues that the ambiguous terms in the policy

should be construed in her favor and that the circuit court should therefore have awarded

summary judgment to her.

       We agree that the circuit court was correct in finding that there was no material fact

issue and that the case was properly decided by summary judgment; however, we also hold



       2
         Hardin and Guthrey also filed a notice of appeal. On January 28, 2015, Hardin’s
attorneys requested to be removed as the attorneys of record, and the request was granted.
Neither Hardin nor Guthrey has pursued an appeal related to this case.
                                              3
                                   Cite as 2016 Ark. App. 27

that the definitions of “residence premises” and “business pursuit” are ambiguous and that the

ambiguity in the insurance policy should have been resolved in favor of Bishop. We therefore

conclude that the circuit court erred in awarding summary judgment in favor of Farm Bureau.

We hold that the circuit court erred as a matter of law when it found that Farm Bureau owed

no duty to defend or indemnify Bishop for the damage caused to Hardin and Guthrey’s

property, and we reverse and remand for an entry of judgment in favor of Bishop.

                            II. Standard of Review and Applicable Law

                                    A. Summary Judgment

       The law is well settled that summary judgment is to be granted by a circuit court only

when it is clear that there are no genuine issues of material fact to be litigated, and the party

is entitled to judgment as a matter of law. Harrisburg Sch. Dist. No. 6 v. Neal, 2011 Ark. 233,

381 S.W.3d 811. Once the moving party has established a prima facie entitlement to summary

judgment, the opposing party must meet proof with proof and demonstrate the existence of

a material issue of fact. Id.

       On appellate review, we determine if summary judgment was appropriate based on

whether the evidentiary items presented by the moving party in support of the motion leave

a material fact unanswered. Campbell v. Asbury Auto., Inc., 2011 Ark. 157, 381 S.W.3d 21.

We view the evidence in the light most favorable to the party against whom the motion was

filed, resolving all doubts and inferences against the moving party. Id. Our review focuses not

only on the pleadings, but also on the affidavits and documents filed by the parties. Cent.

Okla. Pipeline, Inc. v. Hawk Field Servs., LLC, 2012 Ark. 157, 400 S.W.3d 701.


                                               4
                                   Cite as 2016 Ark. App. 27

       We agree with the circuit court’s determination that neither party demonstrated a

genuine issue of material fact. Both parties agree that Wardlaw started the fire on Bishop’s

property, and they agree as to the location where the fire began. Farm Bureau and Bishop

agree that Wardlaw started the fire as a means of clearing a ditch on Bishop’s land. Both

parties attest to the fact that Wardlaw was a tenant of Bishop. With the underlying facts

relating to the case undisputed, the circuit court did not err in finding that summary judgment

was proper; however, because of the ambiguous definitions of “residence premises” and

“business pursuit” in the insurance policy, we hold that the circuit court erred in finding that

summary judgment should be awarded in favor of Farm Bureau. Further, for the reasons set

out below, we hold the court should have granted Bishop’s motion for summary judgment.

                                  B. Ambiguous Definitions

       The fact that a term is not defined in a policy does not automatically render it

ambiguous. Zulpo v. Farm Bur. Mut. Ins. Co. of Ark., 98 Ark. App. 320, 323, 255 S.W.3d 494,

497 (2007). Language is ambiguous if there is doubt or uncertainty as to its meaning, and it

is fairly susceptible to more than one equally reasonable interpretation. Id. Ordinarily, the

question of whether the language of an insurance policy is ambiguous is one of law to be

resolved by the court. Id. The construction and legal effect of written contracts are matters

to be determined by the court, not by the jury, except when the meaning of the language

depends upon disputed extrinsic evidence. Id. Thus, where the issue of ambiguity may be

resolved by reviewing the language of the contract itself, it is the circuit court’s duty to make

such a determination as a matter of law. Id. Provisions of an insurance policy are construed

most strongly against the insurance company, which prepared it. Id. If the language of the
                                               5
                                    Cite as 2016 Ark. App. 27

policy is susceptible to two interpretations-one favorable to the insured and one favorable to

the insurer-then the interpretation most favorable to the insured must be adopted. Id.

                                     1. “Residence premises”

       Section II of the policy, which covers personal liability, defines “residence premises”

as: “any premises shown on the Declaration page as an insured premises. This includes vacant

land, not to exceed five acres.”

        The policy describes Bishop’s personal liability coverage:

       [W]e will pay all sums . . . arising out of any loss which you become legally obligated
       to pay as damages because of . . . property damage covered by this policy. If a claim
       is made or suit is brought against you for damages because of . . . property damage
       covered by this policy, we will defend you at our expense, using lawyers of our choice.

The exclusions to Bishop’s personal liability coverage are also described in the policy:

       [C]ertain types of losses are not covered by your policy. Under Personal Liability
       Coverage, . . . we do not cover: . . . 3. . . . property damage arising out of your
       business pursuits. 4. . . . property damage arising out of any residence premises owned,
       rented or controlled by you which is not an insured residence premises specified on
       your policy Declaration.

       Though the definition of “residence premises” specifies that five acres of vacant land

is to be included in the policy coverage, the policy does not direct how the five acres is to be

measured. Thus, there is an ambiguity inherent in the personal-liability coverage provision

concerning whether or not the fire started within five acres of the residence premises covered

in Bishop’s policy. We follow the general rule that because the policy language is ambiguous,

and thus susceptible to more than one reasonable interpretation, we will construe the policy

liberally in favor of the insured and strictly against the insurer. See Norris v. State Farm Fire &

                                                6
                                    Cite as 2016 Ark. App. 27

Cas. Co., 341 Ark. 360, 16 S.W.3d 242 (2000). No disputed extrinsic evidence was offered

in connection with the motion for summary judgment in the present case. Applying the

general rule, and construing the ambiguous definitions in Bishop’s favor, we conclude that she

was entitled to personal-liability coverage under the terms of the policy.

                                      2. “Business pursuits”

       Once it is determined that coverage exists, it then must be determined whether the

exclusionary language within the policy eliminates coverage. McGrew v. Farm Bur. Mut. Ins.

Co. of Ark., 371 Ark. 567, 570–71, 268 S.W.3d 890, 895 (2007). Bishop’s policy provides

that Farm Bureau will not pay for property damage that arises out of “business pursuits.”

Exclusionary endorsements must be expressed in clear and unambiguous language. Id. If a

provision is unambiguous, and only one reasonable interpretation is possible, this court will

give effect to the plain language of the policy without resorting to the rules of construction.

Id. If, however, the policy language is ambiguous, and thus susceptible to more than one

reasonable interpretation, we will construe the policy liberally in favor of the insured and

strictly against the insurer. Id.

       Bishop’s policy provides that Farm Bureau will not pay for property damage that arises

out of “business pursuits.” The compound term “business pursuits” is not defined by the

policy. The policy defines “business” as “a trade or profession or occupation, including

farming whether full or part-time. It does not include part-time or seasonal activities that are

performed by minors.” Landlord-tenant agreements are not specifically identified within this

definition. Moreover, the term “pursuit” is not defined within the policy. For the plain
                                                7
                                  Cite as 2016 Ark. App. 27

meaning of the word “pursuit,” we look to Webster’s Third International Dictionary, at 1848

(2002), which defines it as “an activity that one engages in as a vocation, profession, or

avocation[.]”

       Thus, in order for Bishop’s activities to be excluded from coverage, her activities must

have constituted a business pursuit. It is undisputed that Bishop maintained landlord-tenant

relationships, including one with Wardlaw. It is undisputed that Wardlaw engaged in burning

vegetation on Bishop’s land. This court must consider whether these undisputed facts fall

within the exclusionary language; put more simply, does Bishop’s landlord-tenant status

constitute a business pursuit within the policy language, and were Wardlaw’s actions of

burning vegetation on Bishop’s land pursuant to Bishop’s profession, trade or occupation?

We cannot discern from the definition presented in the policy whether property rental is an

activity to be included in the definition of business. Neither can we discern whether

Wardlaw’s burning of vegetation was related to or undertaken in the pursuit of any landlord-

tenant relationship. Because the definition of the term “business” is so vague as to render it

ambiguous, we hold that the exclusion should have been construed in favor of Bishop.

                                        III. Conclusion

       The order of the circuit court is reversed, and we remand for entry of judgment in

favor of India Bishop.

       Reversed and remanded.

       HARRISON and WHITEAKER, JJ., agree.

       Barber Law Firm PLCC, by: Michael L. Alexander, for appellant.
                                              8
                          Cite as 2016 Ark. App. 27

Turner Law Firm, P.A., by: Andy L. Turner and Ben C. Hall, for appellee.




                                     9